Exhibit 10.23

 

[g235702kci001.gif]

Monday, June 04, 2007

To: Tom Curtis

Re: CONFIDENTIAL EMPLOYEE TRANSITION AGREEMENT

If accepted by you, this letter sets forth the terms of your separation from
bebe Stores, Inc. (“Employer”) as Sr. Vice President of BEBESPORT, and includes
a General Release of Claims. WHEREFORE, the parties agree as follows:

1.             Separation Date. Curtis agrees to resign as Sr. Vice President of
BEBESPORT. Curtis’s employment with the Employer terminates on June 29, 2007.

2.             Compensation.  Subject to and contingent upon Curtis’ Full
Participation and Performance (“Full Participation and Performance”) through
June 29, 2007, Curtis will be paid full wages through June 29, 2007 (Curtis will
not be eligible for bonus for fiscal 2007).

(a)                            Full Participation and Performance is defined as,
but not limited to, ensuring that (1) the merchandise assortments for July,
August and September of 2007 are in place, (2) Curtis supports and participates
in the recruitment and hiring of a Merchant and Design team for BEBESPORT and
(3) The BEBESPORT nail-it calendar is being adhered to and deadlines for all
deliverables are being met through June 29, 2007 (4) Execute all management
responsibilities commensurate with the job (5) Sufficient and prompt attendance
at work in order to perform all functions of the job.

(b)                           If Curtis fails, as determined by the C.E.O, to
fully participate and perform for the duration of his employment, employer will
have the option terminate and nullify this agreement and Curtis’s employment
will be terminated immediately.

3.             In consideration of your agreement with the terms set forth in
this letter, including your agreement (i) to continue your employment with the
Company through the June 29, 2007 and (ii) to sign and deliver to the Company on
June 29, 2007 the General Release and Non-Solicitation/Non-Compete Agreement
attached to this letter as Exhibit A, the Company agrees to the following:

4.             Transition Package.  In order to assist Curtis in the transition
to other employment, and in exchange for his Full Participation and Performance
through June 29, 2007 and his general release of all claims and other promises
in this Agreement, Employer agrees to provide Curtis with the following
“Transition Package”:

a.               Curtis will be paid his regular gross salary less legally
required or authorized payroll withholdings and deductions, on a bi-weekly basis
pursuant to the regular “payroll cycle” at bebe, to a maximum gross payment of
One Hundred Twenty Five Thousand dollars and Seven Cents ($125,000.07). A
condition of the agreement is that Curtis make a good faith effort to secure
other employment

1


--------------------------------------------------------------------------------


during the period of the transition agreement (June 30, 2007-Dec. 29, 2007) and
that Curtis will notify bebe within five (5) business days of any such alternate
employment secured by Curtis.  Payment will begin on the first regular payday
following June 29, 2007 provided that Curtis does not revoke his agreement
hereto or the agreement is not otherwise terminated per the terms hereunder. 
Payment will cease at the earlier of Curtis’s notice to bebe that Curtis has
obtained other employment or the full gross amount of the Transition Agreement,
minus withholdings and deductions, has been paid.

b.              Curtis has or will be notified of his rights and obligations to
elect continuation health coverage under Employer’s Section 125 and Welfare
Benefits Plan (“Health Plan”) pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and/or similar and applicable state law
(collectively “COBRA”).  Employer agrees to pay for Curtis the monthly premium
under COBRA for up to six (6) months from July 1, 2007 through December 31,
2007, or the day Curtis is elsewhere employed, subject to the following:  (i)
the payment amount—before deductions—for the elected COBRA coverage will not
exceed the monthly premium amount for Curtis’s coverage (including
dependent/family coverage) on the day this agreement is executed; (ii) Curtis
(and, to the extent applicable, his eligible dependents) will represent that
he/they is/are eligible for COBRA and, accordingly, will timely and properly
elect to continue coverage under COBRA; (iii) if he and/or his eligible
dependents lose his/their eligibility for COBRA continuation coverage for any
reason, then Curtis will notify Employer and COBRA administrator upon any loss
of eligibility within twenty (20) days and, accordingly, COBRA premium payment
will end no later than the last day of the month of eligible COBRA coverage

c.               Upon Curtis’s termination date of June 29, 2007 his
participation in the bebe Stores Inc., 1997 Stock Plan (as amended and restated
through August 16, 2005) will also terminate and any unvested options granted to
Curtis will be forfeited back to the company. For the three month period
following Curtis’s termination date he will have the right to purchase and/or
sell any options granted to him which are vested at the time of his termination
date of June 29, 2007 subject to the plan rules. Any vested options remaining at
the conclusion of the 3 month period following Curtis’s termination date will be
forfeited back to the company.

2


--------------------------------------------------------------------------------


Curtis agrees and acknowledges that the Agreement offers monetary and other
benefits to which Curtis is not already entitled.  Curtis further agrees and
acknowledges that payments made under this Agreement are additional wages
subject to applicable payroll taxes.

DATED:

  6/5/07

 

 

by:

/s/ Tom Curtis

 

 

 

 

 

 

Tom Curtis

 

 

 

 

 

 

Please provide address:

 

 

 

 

 

4331 18th St

 

 

 

SF, CA 94114

 

 

 

 

 

 

 

 

 

 

bebe stores, Inc.

DATED:

  6/05/07

 

 

 

 

 

 

 

 

 

By:

/s/ Louis Leidelmeyer

 

 

 

 

 

 

Louis Leidelmeyer

 

 

 

 

 

 

Vice President of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

866 232 3203

 

 

3


--------------------------------------------------------------------------------


EXHIBIT A

GENERAL RELEASE AND NON-SOLICITATION

1.               General Release of All Claims.  In return for the Transition
Package provided by Employer, and to the greatest extent permitted by law,
Curtis promises that he will not sue or file any claim or charge against
Employer, including any of its parent, subsidiary and related companies and any
of its/their officers, directors, employees and/or agents (collectively, the
“Released Parties”).  By signing below, Curtis releases the Released Parties
from any and all claims Curtis has or may have, known and unknown, related to
Curtis’s employment, his separation from employment, and any and every other
matter or thing arising at any time in the past through the date that this
Agreement becomes effective.

2.               Curtis understands and agrees that, to the greatest extent
permitted by law, he is promising not to sue or file any claim or charge against
the Released Parties, and is releasing all of them from any and all claims for
breach of contract or covenant, personal injury, wages, benefits, defamation,
slander, fraud, discrimination, harassment, retaliation, wrongful discharge, and
any and all other claims without regard to how stated or pled, including, but
not limited to, claims arising under the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, as amended, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967, as amended, the Equal Pay Act, 29
U.S.C. § 206(d)(1), the California Labor, Government and Civil Code, and every
other federal, state or local law or regulation arising at any time in the past
through the date that this Agreement becomes effective.

3.               Non-Solicitation.  Curtis agrees that it is proper that
Employer protect the value of its trade secrets and confidential information and
accordingly, and in consideration of the transition package given Curtis, Curtis
agrees that for a six (6) month period immediately following the signing date of
this transition agreement, June 29, 2007 — December 29, 2007, Curtis will not,
on his behalf or any other person or entity, directly or indirectly, solicit or
encourage any employee, consultant, contractor, supplier, or any other person or
entity providing goods and/or services to Employer to terminate their employment
or relationship with Employer, to modify such relationship in any manner adverse
to the interests of Employer, or to adversely interfere with any contractual
and/or employment relationship with Employer.  Curtis acknowledges this is a
material part of this agreement.

4.               Unknown Claims.  Curtis waives the rights and benefits
conferred by section 1542 of the California Civil Code, which provides:

i.              A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his or
her settlement with the debtor.

ii.

5.               Curtis also specifically waives any rights and benefits granted
under Federal, State or common law in effect either now or in the future which
provides for the same general rights described under California Civil Code 1542.

4


--------------------------------------------------------------------------------


6.               No Claims Filed.  As a condition of the Employer entering into
this Agreement, Curtis represents that he has not filed, and promises that he
will not file, any lawsuit, claim or charge against the Released Parties,
relating to Curtis’s employment or separation from employment, or any other
matter, with the exception that Curtis may challenge the validity of and/or seek
to enforce this Agreement.  This Agreement shall not be construed to prohibit
Curtis from filing a charge or complaint with the Equal Employment Opportunity
Commission or from participating in any investigation or proceeding conducted by
that entity

7.               Non-disparagement. Curtis agrees not to make any written or
oral statement which Curtis knows or reasonably should know to be untrue and
agrees not to make any disparaging or negative statement (written or oral)
concerning Employer, or any of its current or former officers, directors and
employees, with the intent to injure or harm Employer.  Nothing in this
Agreement shall prevent Curtis from providing truthful information, if required
by law.  Curtis’s non-disparagement obligation is a material term of this
Agreement.

8.               Non-admission of Wrongdoing.  By entering into this Agreement,
the Released Parties neither suggest nor admit any wrongdoing or violation of
law.

9.               Changes to the Agreement.  This Agreement may not be changed
unless the changes are in writing and signed by Curtis and by Employer’s Vice
President of Human Resources or Employers Chief Executive Officer.

10.         Confidentiality of this Agreement.  Curtis agrees that the
existence, terms and conditions of this Agreement shall remain confidential, and
that Curtis shall not disclose, directly or indirectly, the existence, terms
and/or conditions of this Agreement to any other person or entity, except as
required by law or for enforcement purposes.  It shall not be a violation of
this Confidentiality obligation for Curtis to disclose information about this
Agreement to members of his immediate family, attorneys or tax/financial
advisers provided that Curtis first obtains a promise from each person to whom
disclosure is made to maintain the confidentiality of this Agreement.  Curtis
agrees that disclosure of the existence, terms or conditions of this Agreement
by Curtis except as permitted by this Agreement shall constitute a material
breach of this Agreement.

a.               Continuing Confidentiality Obligation:  Curtis acknowledges and
agrees that during his employment with Employer, he had or may have had access
to, obtained, and learned confidential and proprietary information regarding
Employer’s business operations and other matters.  Curtis promises to maintain
all such information in a private and confidential manner, and as provided in
the Confidentiality Acknowledgement and Intellectual Property Assignment
Agreement, a copy of which is attached hereto.  In addition, if during his
employment with Employer, Curtis had access to, obtained or learned “insider”
information, Curtis promises to abide by all federal, state, and local laws and
regulations with regard to such “insider” information, and not to disclose such
information to any person for any purpose, unless and until that information no
longer qualifies as “insider” information or as otherwise required by law.  The
parties agree that this paragraph constitutes a material term of this Agreement
and that Curtis’s violation of this paragraph constitutes a material breach of
this Agreement and may otherwise constitute an unlawful act.

5


--------------------------------------------------------------------------------


11.         Full Cooperation.  Curtis agrees that to the extent called upon by
Employer to do so, he will cooperate with and make himself reasonably available
to Employer with regard to any matter for which Curtis has obtained information
or knowledge as a result of his employment with Employer, including but not
limited to litigation matters and administrative obligations.

12.         Agreement to Arbitrate.   Any controversy or claim of any kind
arising out of or relating to the Agreement including, but not limited to, any
claim relating to its validity, interpretation, enforceability or breach, or any
claims related to the breach of any state, federal or local laws shall be
settled by binding arbitration.  An arbitrator shall be agreed upon by the
parties or if the parties cannot agree on an arbitrator, then a list of seven
(7) arbitrators experienced in employment matters shall be obtained from the
Federal Mediation and Conciliation Service.  Each party shall take turns
striking a name from the list.  Curtis has the option of striking the first
name.  The last name remaining on the list will be the arbitrator selected to
resolve the dispute.  Upon selection and after conferring with the parties to
the dispute, the arbitrator will set an appropriate time and date for the
arbitration.  Except as provided herein, the arbitration shall be conducted
pursuant to the applicable rules of the American Arbitration Association, or
such rules as agreed upon by the parties, and in compliance with applicable
California law related to arbitration.  The arbitration will take place in San
Francisco, California unless the parties agree otherwise.  The arbitrator’s
decision will be final and binding.  It is understood and agreed that if, at any
time, a violation of any term of this Agreement is asserted by any party hereto,
that party shall have the right to seek from the arbitrator specific performance
of that term and/or seek any other necessary and proper relief, including but
not limited to damages and/or attorneys’ fees as allowed by law.  Each party
shall pay the fees of its/his attorneys, except as such fees may be recoverable
from the other party under applicable law.  Employer will pay the costs of the
arbitrator and any reasonably necessary costs attendant to the arbitration
hearing beyond those Curtis would have borne if the matter had been brought in
court.

13.         Understandings: Curtis understands and agrees that:

a.               He has had a full twenty-one (21) days within which to consider
this Agreement before executing it.

b.              He has carefully read and fully understands all of the
provisions of this Agreement.

c.               He is, through this Agreement, releasing bebe and the Released
Parties (as defined in paragraph 1) from any and all claims he may have against
them.

d.              He knowingly and voluntarily agrees to all of the terms set
forth in this Agreement.

e.               He knowingly and voluntarily intends to be legally bound by
this Agreement.

f.                 He was advised and hereby is advised in writing to consider
the terms of this Agreement and to consult with an attorney prior to executing
this Agreement.

g.              The payments and benefits provided in that certain letter dated
6/4/2007, are full and adequate consideration for Curtis’s release of claims and
other obligations and promises herein.

6


--------------------------------------------------------------------------------


h.              He has a full seven (7) days following the execution of this
Agreement to revoke this Agreement and has been and hereby is advised in writing
that this Agreement shall not become effective or enforceable until the
revocation period has expired.

i.                  He expressly understands that among the various rights and
claims being waived in this Release are those arising under the Age
Discrimination in Employment Act of 1967 (29 U.S.C.§621, et seq.).

j.                  He understands that rights or claims under the Age
Discrimination in Employment Act that may arise after the date of this Agreement
are not waived.

14.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

15.         Entire Agreement.  This Agreement contains the entire agreement
between Curtis and Employer and replaces and supercedes any prior agreements or
understandings, written or oral, between Curtis and Employer relating to the
subjects discussed in this Agreement.  Should any provision of this Agreement be
declared invalid, the validity and enforceability of the other parts shall not
be affected.

16.         Representations.  The parties represent and acknowledge that in
executing this Agreement, they do not rely and have not relied upon any
representation or statement made by any of the parties or any of the parties’
agents attorneys, employees, officers, directors, supervisors or representatives
with regard to the subject matter, basis or effect of this Agreement or
otherwise, other than those specifically stated in this Agreement.

17.         Successors and Assigns.  This Agreement shall be binding upon the
parties hereto, and upon their successors and assigns and shall inure to the
benefit of said parties and to their respective successors and assigns.  Curtis
expressly warrants the he has not transferred, nor will transfer, to any person
or entity any rights, causes of action or claims released in this Agreement.

DATED:

7/1/07

 

 

By:

/s/ Tom Curtis

 

 

 

 

 

 

Tom Curtis

 

 

 

 

 

 

Please provide address:

 

 

 

 

 

4331 18th St

 

 

 

SF, CA

 

 

 

94114

 

 

 

 

 

 

 

DATED:

7/09/07

 

 

bebe stores, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis Leidelmeyer

 

 

 

 

 

 

Louis Leidelmeyer

 

 

 

 

 

 

Vice President of Human Resources

 

 

7


--------------------------------------------------------------------------------